DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, it is unclear where in the specification the “high-permeability material” is excluded from being a permanent magnet material.  There no examples showing that or description that excludes permanent magnet material.
Allowable Subject Matter
Claims 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 9-17 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including a main magnet; two secondary magnets mounted on two sides of the main magnet symmetrically, wherein the two secondary magnets face to each other with the same polarity facing each other in a line, and the two secondary magnets are arranged in a line crossing the main magnet, and a shell which is cylindrical and contains the main magnet and the secondary magnets, wherein a base of the main magnet is in a higher level than bases of the two secondary magnets.
Claims 18-20 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including a shell which is cylindrical; magnets inside the shell, wherein the magnets are mounted on two sides of a normal line of an inner surface of the shell symmetrically, and the magnets face to each other with the same polarity facing each other in a line, and a bar which is T-shaped and mounted along the normal line, wherein the bar has a wide end and a narrow end opposite the wide end, the wide end is positioned toward the inner surface of the shell, and the narrow end is positioned toward the center of the shell.
The closest prior art of record to McLeod (U.S. PGPUB. 2012/0048724), Ohta et al. (U.S. PGPUB. 2005/0109616 A1), and Aonuma et al. (JP 2019-094533) fails to teach the two secondary magnets face to each other with the same polarity facing each other in a line, and the two secondary magnets are arranged in a line crossing the main magnet or a bar which is T-shaped and mounted along the normal line, wherein the bar has a wide end and a narrow end opposite the wide end, the wide end is positioned toward the inner surface of the shell, and the narrow end is positioned toward the center of the shell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
May 24, 2022